SIXTH AMENDMENT TO
POWER PURCHASE AGREEMENT





          This Sixth Amendment is made as of      February 17     , 2002, to the
Power Purchase Agreement between LSP-Whitewater, L. P. ("Seller") and Wisconsin
Electric Power Company ("Buyer") dated as of December 21, 1993 and as previously
amended.

          WHEREAS, the parties have determined to amend the Agreement as
provided herein.

          NOW, THEREFORE, in consideration of the promises and of the mutual
promises contained herein, the parties agree to and hereby do amend the
Agreement as set forth herein.




 

1.

Appendix 2 Section f (iv) is amended by adding the following language at the end
of said section: "The service time heat correction curve in Exhibit 1 to this
Appendix 2 will be reset upon the reconditioning or rebuilding of the Project's
combustion turbine compressor. At the completion of the reconditioning or
rebuilding, the service time heat rate correction curve will be reset to 1.01.
The service time heat rate correction curve approved by Buyer pursuant to this
Section, to be utilized subsequent to the reconditioning or rebuilding of the
Project's combustion turbine compressor, is attached hereto as Exhibit 1A to
Appendix 2. Until such time as the reconditioning or rebuilding of the Project's
combustion turbine compressor is completed, the current service time heat rate
correction curve will remain in full force and effect."


 

2.

Appendix 9 is deleted in its entirety and replaced with the restated Appendix 9,
attached hereto as Exhibit A. Performance Factor calculations shall be
calculated in the revised format as outlined in the restated Appendix 9
retroactively to January 1, 2002.


 

3.

This Sixth Amendment may be executed in any number of counterparts by the
parties hereto, each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.


 

4.

This Sixth Amendment and the rights and obligations of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
Wisconsin.


          IN WITNESS WHEREOF, the parties hereto have executed this sixth
Amendment on the date first set forth above.



WITNESSED BY:



   /s/  Karen J. Fincher                 


LSP-WHITEWATER LIMITED PARTNERSHIP
By: LSP-Whitewater, Inc.
Its General Partner

By:          /s/  Paul F. Tegen                          
Its:        V.P. Operations                               


WITNESSED BY:

   /s/  Mary Ann S. Prager                 

WISCONSIN ELECTRIC POWER COMPANY

By:          /s/  Randall Van Aarsten                   
Its:      Director - Trading & Operations          